            Case 8:19-cr-00243-PWG Document 19 Filed 07/15/19 Page 1 of 7



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

 UNITED STATES OF AMERICA                          *
                                                   *
        v.                                         *    CRIMINAL NO. PWG-19-243
                                                   *
 JOEL TEMBENG MUKONG, and                          *
 RAPHAEL JASON NANA CHINJI,                        *
                                                   *
      Defendants                                   *
                                                   *
                                                *******


                            MOTION FOR PROTECTIVE ORDER

       The United States of America, by and through its attorneys and with the consent of

counsel for defendants Joel Tembeng Mukong and Raphael Jason Nana Chinji, hereby requests a

Protective Order and in support thereof states as follows:

       1.       On May 13, 2019, a federal grand jury sitting in the District of Maryland returned

an indictment charging the defendants with conspiracy to commit money laundering, in violation

of 18 U.S.C. § 1956(h).

       2.       During the course of the investigation of these offenses, law enforcement agents

have gathered voluminous records that the government wishes to provide to the defense in

discovery.

       3.       Throughout these discoverable materials are personal identifiers including but not

limited to social security numbers, birth dates, bank account numbers and home addresses of

individuals.

       4.       Pursuant to the U.S. Attorney’s Office policy, in the absence of a Protective

Order, such personal identifiers must be redacted from discovery materials before they are

                                                 1
            Case 8:19-cr-00243-PWG Document 19 Filed 07/15/19 Page 2 of 7



produced to the defense, just as they must be redacted before documents are filed with the Court,

see Fed. R. Crim. P. 49.1. However, due to the volume of material at issue, the process of

redacting the documents will take so long that the provision of discovery to the defense will be

significantly delayed. Moreover, the material required to be redacted, such as bank account

numbers, is relevant to the government’s case and thus is necessary to provide to defense counsel

in an unredacted format.

       5.       In order to allow the government to produce the discovery materials in unredacted

form, the parties request that this Court enter a Protective Order under Fed. R. Crim. P. 16(d)(1).

For the convenience of the Court, a proposed Protective Order is attached hereto. This

Protective Order will protect the privacy interests of any individuals whose personal identifiers

are in the discovery materials, without hampering defense counsel in the defense of this matter.


                                                     Respectfully submitted,

                                                     Robert K. Hur
                                                     United States Attorney

                                              By:                /s/
                                                     Kelly O. Hayes
                                                     Assistant United States Attorney




                                                 2
        Case 8:19-cr-00243-PWG Document 19 Filed 07/15/19 Page 3 of 7



                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on July 15, 2019, I electronically filed the foregoing with the

Clerk of the Court by using the CM/ECF system.    I certify that all participants in the case are

registered CM/ECF users and that service will be accomplished by the CM/ECF system.




                                                             /s/
                                                 Kelly O. Hayes
                                                 Assistant United States Attorney




                                             3
            Case 8:19-cr-00243-PWG Document 19 Filed 07/15/19 Page 4 of 7



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND

 UNITED STATES OF AMERICA                            *
                                                     *
         v.                                          *    CRIMINAL NO. PWG-19-243
                                                     *
 JOEL TEMBENG MUKONG, and                            *
 RAPHAEL JASON NANA CHINJI,                          *
                                                     *
      Defendants                                     *
                                                  *******

                                      PROTECTIVE ORDER

       This matter comes before the Court on the parties Consent Motion for a Protective Order

Pursuant to Federal Rule of Criminal Procedure 16(d)(1).       The request is hereby GRANTED

and it is ORDERED as follows:

       1.       Applicability.

                (A)      Covered Discovery Material.     This Protective Order applies to all items,

documents and information (“discovery material”) that the government produces to any defense

counsel in relation to the above-captioned case.     The Order therefore applies whether the

discovery material is produced in accordance with the parties’ discovery agreement, the Federal

Rules of Criminal Procedure, the Jencks Act (18 U.S.C. ' 3500), or applicable Constitutional

requirements such as Brady v. Maryland, 373 U.S. 83 (1963), and Giglio v. United States, 405

U.S. 150 (1972).      The Order applies equally to discovery material that might not be strictly

discoverable by the above agreement and requirements, but which the government produces for

the convenience of or at the request of one or more defendants.

                (B)      Covered Persons.    This Protective Order applies to all defense counsel,

their associates, paralegals, and assistants (collectively “defense counsel”) in or related to the

above-captioned case.      This Protective Order further applies to any person who obtains
            Case 8:19-cr-00243-PWG Document 19 Filed 07/15/19 Page 5 of 7



discovery material from defense counsel, whether pursuant to paragraph 3 or otherwise.

       2.       Prohibitions.   The following prohibitions apply except as noted in paragraph 3.

                (A)    No Further Dissemination of Discovery Material.       Defense counsel are

prohibited from disseminating any tangible discovery material, whether in written, electronic or

any other form, to anyone.

                (B)    No Communication of Personal Identifiers.      Defense counsel are

prohibited from communicating to anyone any “personal identifiers” that counsel have obtained

through the discovery material.    The term “personal identifiers” includes names of minors,

dates of birth, social security numbers, taxpayer identification numbers, home street addresses,

telephone numbers, bank and other financial account numbers, passport numbers, and any other

identifier that may improperly disclose private or sensitive information.   This prohibition

applies to all personal identifiers in the discovery materials, whether they pertain to a defendant

or another real or fictitious person.

                (C)    No Communication of Witness Location Information.         Defense counsel

are prohibited from revealing, by any means, witness location information and information that

could reasonably lead to the discovery of a witness’s location, to anyone, including any client,

other defendant, or any third person.

       3.       Exceptions Where Discovery Material May be Disseminated.         All recipients of

discovery material are bound by this Protective Order and subject to the same prohibitions

as apply to defense counsel.      Such recipients may not further disseminate any discovery

material except as set forth below.

                (A)    Co-Counsel and Employees.       Defense counsel may provide discovery


                                                 2
         Case 8:19-cr-00243-PWG Document 19 Filed 07/15/19 Page 6 of 7



material, may communicate personal identifiers, and may reveal witness location information to

their employees (associates, paralegals, and assistants) and their co-defense counsel, where

(1) such provision is necessary to the representation of the defendant, and (2) such recipients are

provided with this Protective Order and sign an acknowledgment agreeing to abide by its

prohibitions.

                (B)    Investigators and Experts.       Defense counsel may provide discovery

material, may communicate personal identifiers, and may reveal witness location information to

designated investigators and designated expert witnesses, only to the extent that (1) such

provision is necessary to the representation of the defendant, and (2) such recipients are provided

with this Protective Order and agree to be bound by it.

                (C)    Use in the Course of Defense.        Defense counsel and those who are

authorized to receive discovery materials by paragraphs 3(A) & (B) may further use such

materials in the course of their defense, as follows:

                       (i)       Review by Defendant.       The defendant may review the discovery

materials, but may not be provided with any copies thereof, nor may the defendant keep any

portions of the materials.     In addition, the defendant may not keep any notes containing any

“personal identifiers” or witness location information.

                       (ii)      Filing with the Court.   Defense counsel may file discovery

material with the Court as provided by Federal Rule of Crim. P. 49.1, except defense counsel

may not rely upon the exemption from redaction set forth in paragraph 49.1(b)(7).

                       (iii)     Fact Witness Interviews.     Discovery materials may be shown to

fact witnesses during pretrial interviews and preparation, to the extent necessary for defense of


                                                   3
         Case 8:19-cr-00243-PWG Document 19 Filed 07/15/19 Page 7 of 7



the case, but such witnesses may not be provided with any copies thereof, nor may they keep any

notes or portions of the materials.




__________________                                 ____________________________
Date                                               Honorable Paul W. Grimm
                                                   United States District Judge




                                               4
